882 A.2d 462 (2005)
Georgiana TOY, Petitioner
v.
METROPOLITAN LIFE INSURANCE COMPANY and Bob Martini, Respondents.
Supreme Court of Pennsylvania.
August 10, 2005.

ORDER
PER CURIAM.
AND NOW, this 10th day of August 2005, the Petition for Allowance of Appeal is granted limited to the following issues:
a. Does the Superior Court's decision conflict with Pennsylvania law, and the reasoned decisions of other appellate courts by limiting a claim under 42 Pa.C.S. § 8371 to the unreasonable refusal by an insurance company to pay a valid claim?
b. Does the Superior Court's decision conflict with the Rules of Statutory Construction under Pennsylvania law by interpreting the Unfair Trade Practices and Consumer Protection Law requires [sic]that "justifiable" reliance under common law fraud must be established to bring a claim under the Statute, as well as does the decision contradict the reasoned decisions of appellate courts in other jurisdictions that require a lesser standard of reliance to bring a claim under those States' consumer protection statutes[?]